Case 1:20-cv-00694-PAB-NYW Document 3 Filed 03/12/20 USDC Colorado Page 1 of 4

Ei Z FACE. COURT £0 RK.
CH= EUSTACE GE OCOLOK

ore TIN TO (4

 

MaSTAFA JCAME| MaSTAPA bab

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
- Case 1:20-cv-00694-PAB-NYW Document 3 Filed 03/12/20 USDC Colorado Page 2 of 4

3 s D . H . .
A CM a A! pV ef CAA. _, crt i> _ 4 fi te AAD | I MLNS
Oo " nd ° . M4 ? - i 7 ,
« OG g > O) MAC AA TAaahM CdAd AVA San My CAAT
Q : t a . 7 ‘ p
OnE (ACRE | (MAAd ef OCS AL ANAcamM RAO W C > COT CK

 

 

 

A, , pt AL}
. & = . 4
(dno Sumy Ag Ast lina loo
i ‘

 

 

 

3 fie Los “Sugh ow hs
Cx te bay lofi os

1 y Le
{tf LAS pV"

Meanhted cially

 

ve),

 

 

 

 

Qa ean ay Thertels | Guna San Oo We f02LON f Con alt=

Tas UMD» alee wadark

\ UV Tw

   

 

 

——
1 f
Ce TAL th CMYAA Id mK VT MAL WA NOMNOL

“Oe

soluiry oS at Stee aived tO 261 ha
pt 5
Case 1:20-cv-00694-PAB-NYW Document 3 Filed 03/12/20 USDC Colorado Page 3 of 4

   

SOUAL iM brie snap oabntosek 2 Ae A Gettin !

/ _
yt Tht jAlasin tiff Ap ‘Undey Go Cad Pele

— aud Aol hauteokc LAA Dy Mur (nveinca Ce, nel’
2.015. _And

 

 
 
  

 

 

 

a A Q A A feos
7 U AAG wf y AAS 7

pt hese, ck okt, AA OM Cpned VARMA cuAa WO ¢
2. Aauetgalis As fel Mow ea Cau apcol LE 7 we [8
Cy JA. Oto V4 ha; Al a uO NUNS al Itvuleed ’ He

Nang L— hoa, Dacentte or Cprul2e aL mest ,

 

C— He. Ls Comsole bhy LUMA AIA re ol tk lose)

ova “thy na qulatud puatsdiltes ox had Bafolleed —

Usp.

 

 

d- ke At Loyal Mea arnt) We ey DBO aA
Me Ag Conasaatible one. luis seryeye cbtraledely 2 Ay
A Mbo., hence. . he Coin. wk afdress Ai. Coutaby
Patide Cb as a pont of lawl

_.3—
Case 1:20-cv-00694-PAB-NYW Document 3 Filed 03/12/20 USDC Colorado Page 4 of 4

   
   

 

 

_ iL se otha med H fans ‘Gy bond thc Gp AT
ol 4 abuilif bok ab re Cowbic bus
hopect te Arvaish Hh. derpectilalé foun

 

 

 
 
 

 

6

45d é aud Ma rasd of ca, MY Crael dey reluanry amd Tuk
a SevTQUs d -oned hate nepal Ciel Nola

awa” one nornea anna ond hd OW Caan det od
% Wad CANA Ko. ‘Gitte hw ond, uk! (dic a Su y

chs Q Aesfendil obtiany coo eddets The coun
abscouat j AN 5 . > Ie.

LD Conelgad .

 

 

 

   
 

 

 

_ Con clusion

-

Na MMA DUAd AA og fRINML © NOME OA X SMI PAL & TAQ
UL. vlenwabhe, 4 NACL Eo “DUD 2 gahchard -

exlradcbisa of ptinsah SAe is Qn ADK} x Pots |

~Y

   
 

Ove Ha Or O¢ Crna BA Rows Ko

eet eal CS psec ass nih “ond salt

— ae tx He merit; ¢ Ls Nequsdetutio, aba!
| roo ule Poin nhl Id unde. ec asrclal rhe phisilf?

| anyectul ly (jould bdo tha Teeaee labs te Kay ret to
Avenir \ \vn he Hecho AMAA Coclwh Cina hale re (una »

< feels Ss eS ae ee

4 z xz} <

 

 

Fa

 

 

 

L)
LL
